Citation Nr: 0948033	
Decision Date: 12/18/09    Archive Date: 12/31/09

DOCKET NO.  05-24 095	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to service connection for a right leg disability, 
to include atrophy of the calf.

REPRESENTATION

Veteran represented by:  Arizona Department of Veterans 
Services


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The Veteran had active duty for training in September 2000, 
as well as other unverified service in the Reserves.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an August 2003 rating decision of the Regional 
Office (RO) that denied the Veteran's claim for service 
connection for a right leg disability, to include right calf 
atrophy.  When this case was previously before the Board in 
April 2007, it was remanded for additional development of the 
record.  The case is again before the Board for appellate 
consideration.


FINDINGS OF FACT

1.  The Veteran has been granted service connection for a 
mood disorder, evaluated as 70 percent disabling; and for 
plantar fasciitis of the right foot with Achilles tendonitis, 
evaluated as 10 percent disabling.  The combined schedular 
evaluation is 70 percent, and the Veteran has been found to 
be unemployable due to her service-connected disabilities.  

2.  There is no competent medical evidence linking any 
current right leg disability, to include atrophy of the right 
calf, to service or a service-connected disability.  


CONCLUSION OF LAW

A right leg disability, to include atrophy of the right calf, 
was not incurred in or aggravated by active service, nor is 
it proximately due to or the result of a service-connected 
disease or injury.  38 U.S.C.A. §§ 101(24), 106, 1131, 5107 
(West 2002);
38 C.F.R. § 3.310(a) (2009).






REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002)) redefined VA's duty to assist a claimant in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2009).

The notice requirements of the VCAA require VA to notify a 
claimant of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary 
information or evidence, if any, the claimant is to provide; 
and what subset of the necessary information or evidence, if 
any, the VA will attempt to obtain.  38 C.F.R. § 3.159(b) 
(2009).  The requirements apply to all five elements of a 
service connection claim: veteran status, existence of a 
disability, a connection between a veteran's service and the 
disability, degree of disability, and effective date of the 
disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  VCAA notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the 
RO).  Id; see also Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  However, insufficiency in the timing or content of 
VCAA notice is harmless if the errors are not prejudicial to 
the claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. 
Cir. 2004) (VCAA notice errors are reviewed under a 
prejudicial error rule).

In March and June 2003 letters, issued prior to the rating 
decision on appeal, and in an August 2004 letter, the VA 
provided notice to the Veteran regarding what information and 
evidence is needed to substantiate a claim for service 
connection, as well as what information and evidence must be 
submitted by the Veteran and what information and evidence 
will be obtained by VA.  A July 2006 letter advised the 
Veteran of how the VA determines a disability rating and 
assigns an effective date, and the type of evidence which 
impacts such.  The case was last readjudicated in October 
2009.

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
appellant.  Specifically, the information and evidence that 
have been associated with the claims file include the service 
treatment records, private and VA medical records, and VA 
examination reports. 

As discussed above, the VCAA provisions have been considered 
and complied with.  The appellant was notified and aware of 
the evidence needed to substantiate this claim, the avenues 
through which she might obtain such evidence, and the 
allocation of responsibilities between herself and VA in 
obtaining such evidence.  The Veteran has been an active 
participant in the claims process by providing argument.  
Thus, the Veteran has been provided with a meaningful 
opportunity to participate in the claims process and has done 
so.  Any error in the sequence of events or content of the 
notice is not shown to have affected the essential fairness 
of the adjudication or to cause injury to the claimant.  
Therefore, any such error is harmless and does not prohibit 
consideration of this matter on the merits.  See Conway, 
supra; Dingess, supra; see also ATD Corp. v. Lydall, Inc., 
159 F.3d 534, 549 (Fed. Cir. 1998).

Analysis 

The Board has reviewed all the evidence in the appellant's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the appellant 
or obtained on her behalf be discussed in detail.  Rather, 
the Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

The term "active military, naval, or air service" includes 
active duty, any period of active duty for training during 
which the individual concerned was disabled or died from a 
disease or injury incurred in or aggravated in line of duty, 
and any period of inactive duty training during which the 
individual concerned was disabled or died from an injury 
incurred or aggravated in line of duty.  38 U.S.C.A. 
§ 101(24).

Under the law, service connection may be granted for 
disability resulting from disease or injury incurred in or 
aggravated while performing active duty for training or 
injury incurred or aggravated while performing inactive duty 
training.  38 U.S.C.A. §§ 101(24), 106, 1110, 1131.

Evidence of continuity of symptomatology from the time of 
service until the present is required where the chronicity of 
a condition manifested during service either has not been 
established or might reasonably be questioned.  38 C.F.R. § 
3.303(b).  Regulations also provide that service connection 
may be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  
38 C.F.R. § 3.303(d).

The regulations provide that service connection is warranted 
for disability which is proximately due to, the result of, or 
aggravated by a service-connected disease or injury.  38 
C.F.R. § 3.310; see also Allen v. Brown, 7 Vet. App. 439 
(1995).  

The Board notes that effective October 10, 2006, 38 C.F.R. § 
3.310 was amended to conform to the Court's decision in 
Allen.  

However, VA will not concede that a nonservice-connected 
disease or injury was aggravated by a service-connected 
disease or injury unless the baseline level of severity of 
the nonservice-connected disease or injury is established by 
medical evidence created before the onset of aggravation or 
by the earliest medical evidence created at any time between 
the onset of aggravation and the receipt of medical evidence 
establishing the current level of severity of the nonservice- 
connected disease or injury."  See 38 C.F.R. § 3.310(b) 
(effective October 10, 2006).  This case predates the 
regulatory change.  Regardless, based upon the facts in this 
case, neither version is more favorable and the regulatory 
change does not impact the outcome of the appeal.

In order to prevail on the issue of entitlement to secondary 
service connection, there must be (1) evidence of a current 
disability; (2) evidence of a service-connected disability; 
and (3) medical nexus evidence establishing a connection 
between the service-connected disability and the current 
disability.  See Wallin v. West, 11 Vet. App. 509, 512 
(1998).

Service connection is in effect for mood disorder, evaluated 
as 70 percent disabling; and for plantar fasciitis of the 
right foot with Achilles tendonitis, evaluated as 10 percent 
disabling.  A total rating based on individual 
unemployability due to service-connected disability has also 
been assigned.

The evidence supporting the Veteran's claim includes her 
statements and some of the medical evidence of record.  
Service department medical records disclose that the Veteran 
was seen in February 2001.  It was indicated she heard a pop 
in her right knee.  When seen later that month, she stated 
she had pain with palpation from the right calf down to the 
calcaneus.  A report from a private physician dated September 
2001 is associated with the service treatment records.  It 
was reported the Veteran had been well until September 2000 
when she developed pain in her right heel after being on her 
feet for 10 to 12 hours.  Her current symptoms include pain 
in the medial aspect of the right knee, which had been of 
recent onset, since using a Cam walker.  She also indicated 
she had pain in the anterior shin.  There was no indication 
of any right knee abnormality on examination.  No pertinent 
diagnosis was reported.

The Veteran appeared before a formal Physical Evaluation 
Board in November 2001.  It was indicated that an orthopedic 
evaluation in October 2001 noted the Veteran had developed 
evidence of atrophy in the right lower extremity that was the 
result of wearing a Cam Walker boot.  

Private medical records reveal the Veteran was seen in 
January 2002.  It was noted she continued to have problems 
falling.  She reportedly had injured her knee the previous 
month when she fell in the shower.  This was said to be due 
to the weakened right ankle.  The assessment was chronic 
right leg pain secondary to a chronic right ankle injury.  

In a February 2003 statement, J.M.P., D.O., related she had 
seen the Veteran since her injury in September 2000.  She had 
been wearing a walking cast.  The physician stated that in 
June 2002, she found the Veteran's leg to be markedly 
atrophied, with very poor strength and very poor straight leg 
raising.  She added that the Veteran's conditions were 
secondary to the original injury interfering with normal body 
mechanics.  

A private chiropractor reported in June 2003 that he had seen 
the Veteran that month.  He commented that the Veteran had 
severe, marked atrophy of the right leg and a "subluxated" 
right knee secondary to Achilles tendonitis and plantar 
fasciitis.  

On VA examination in July 2003, the Veteran related she had 
developed pain at the front of her knee and aching in the 
right shin.  There was atrophy of the right calf.

Dr. J.M.P. reported in April 2004 that she had again seen the 
Veteran that month for her right foot disability.  The 
physician noted that the Veteran had been placed in a CAM 
walker to provide rest for the right Achilles tendonitis and 
plantar fasciitis until she could proceed with physical 
therapy.  She stated that the physical therapy was done 
improperly and created more pain.  The CAM walker was 
continued.  She concurred that the atrophy of the right calf 
was secondary to the use of the walker.  The physician 
asserted that the continued use of the walker affected the 
body mechanics producing secondary strain on the knees.  

The evidence against the Veteran's claim includes the medical 
evidence of record.  Initially, the Board points out that 
thrust of the Veteran's argument is that she has a disability 
of the right leg due to her service-connected plantar 
fasciitis of the right foot with Achilles tendonitis.  In 
this regard, the Board observes that when the Veteran has 
described what happened in service, she only mentions the 
right foot and ankle.  She has never specifically alleged 
that the injury in service involved the right leg or calf.  

The Board notes that the July 2003 VA examination revealed 
only that the Veteran was tender on the lateral aspect of the 
right knee.  The ligaments were intact, and range of motion 
was essentially full.  The examiner commented that the 
Veteran had been using a cam walker for more than two years 
and was left with atrophy of the right calf.  He stated that 
the symptoms in the Veteran's right knee were indirectly 
related to using the cam walker and that she should be 
started on crutch walking to change the symptomatology in the 
knee.  

The Veteran was again examined by the VA in December 2003.  
The examiner noted he reviewed the claims folder.  The 
examiner stated that the Veteran's continued use of the boot 
walker was inappropriate and should have been discontinued at 
least two years earlier.  He opined that a condition of the 
tibia was not related to her service-connected plantar 
fasciitis of the right foot with Achilles tendonitis.  

The Board concludes that the opinions suggesting the Veteran 
has a right leg disability, to include atrophy of the right 
calf due to her service-connected plantar fasciitis are of 
less probative value than the opinion rendered by the VA 
examiner following the VA examination in December 2003.  In 
this regard, the Board emphasizes that this conclusion was 
made based upon a review of the claims folder.  An evaluation 
of the probative value of a medical opinion is based on the 
medical expert's personal examination of the patient, the 
examiner's knowledge and skill in analyzing the data, and the 
medical conclusions reached.  The credibility and weight to 
be attached to such opinions are within the providence of the 
Board as adjudicators.  Guerrieri v. Brown, 4 Vet. App. 467, 
470-71 (1993).  Greater weight may be placed on one 
physician's opinion over another depending on factors such as 
reasoning employed by the physicians and the extent to which 
they reviewed prior clinical records and other evidence.  
Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994).  In reviewing 
the medical evidence, the Board is "certainly free to 
discount the credibility of [a] physician's statement.  
Sanden v. Derwinski, 2 Vet. App. 97, 101 (1992).  

The Board observes that the there is no indication that the 
opinions supporting the Veteran were predicated on a review 
of the claims folder.  Moreover, the VA examiner in December 
2003 provided a rationale for his opinion, noting that 
atrophy of the right calf was due to the fact the Veteran had 
continued to wear a walker, implicitly stating it was not due 
to the service-connected disability.  The Board finds, 
therefore, that greater probative value must be attributed to 
this conclusion.  

In reaching the conclusions above, the Board has considered 
the applicability of the benefit of the doubt doctrine.  
However, as the preponderance of the evidence is against the 
appellant's claim, that doctrine is not applicable in the 
instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. 
Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1990).


ORDER

Service connection for a right leg disability, to include 
atrophy of the right calf, is denied.



____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


